PER CURIAM.
In this appeal following an adverse jury verdict in her retaliation and race discrimination action, Rose Anderson challenges the sufficiency of the evidence. After careful consideration of the record before us and the parties’ submissions on appeal, we find the appeal meritless and affirm the judgment of the District Court,1 because there is no basis whatsoever for upsetting the jury’s verdict.
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas.